ON APPLICATION FOR REHEARING.
SOMERVILLE, J.
Whether or not defendant’s agent acted as the agent of the sender in his transcription of the message upon the company’s blank form, so as to bind the sender by the stipulations printed thereon, would have been a material issue in the case under the special pleas erroneously eliminated on demurrer. What defendant could and would have shown in that regard in support of its pleas cannot be measured by what was *687incidentally shown, the issue itself having been withdrawn, and evidence in its support being irrelevant and useless. Obviously, there, the error in eliminating the pleas cannot be pronounced harmless to defendant. But, apart from this, there was error in the refusal of instructions as to nonrecoverable damages, which would alone require the reversal of the judgment.
Whether the sender of the message was bound by any adoption of the printed stipulations will, of course, be a question of fact on the trial of the case.
Application overruled.